NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
MARY ROSE DIEFENDERFER,
Petition,er, ~
V.
DEPARTMENT OF TRANSPORTATION,
Responden,t.
2011-3077 _
Petiti0n for review of the Merit S}/stems Protecti0n
B0ard in case no. SE1221030298-B-3.
ON MOTION
ORDER
The parties jointly move to stay proceedings due to
settlement efforts
Upon consideration thereof
IT Is 0RDERED THAT:
The motion is granted to the extent that Mary R0se
Diefenderfer’s brief is due within 60 days of the date of
filing of this order.

DIEFENDERFER V. TRANSPORTATION
2
FoR THE CoURT
SEP 2 6 2011 /s/ Jan H0rba1y
Date J an Horbaly
cc: Ma):y Dryovage, Esq.
Clerk
Jane W. Vanneman, Esq. FlLED
s20
s.s. comer or APPEALs ron
me FsnERAL macon
' SEP 2 6 2011
IAN HORBALY
CLERK
le